ITEMID: 001-23701
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: MAZSA and PAPP v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Mr István Mázsa and Mr Sándor Papp, are Hungarian nationals, who were born in 1959 and 1958, respectively, and live in Becsehely and Galambok, Hungary. They are represented before the Court by Mr L. Noll, a lawyer practising in Nagykanizsa, Hungary. The respondent Government are represented by Mr L. Höltzl, Deputy State-Secretary, Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1987 the applicants instituted proceedings before the Tapolca District Court seeking damages from a company and its board members. On 28 April 1989 the court allowed their action. On appeal, on 8 June 1990 the Veszprém County Regional Court modified the first-instance judgment and reduced the amount of damages awarded. This judgment became final.
The judgment was not executed.
On 7 July 1993 the defendants requested the District Court to re-open the case as the final judgment had been based on false information. On 14 April 1994 the court accepted their request and ordered the case to be re-opened.
On the applicants’ appeal, on 24 June 1994 the Regional Court annulled the first-instance order and remitted the case to the District Court, holding that the defendants had failed to append the documents cited in their request.
Subsequently, the District Court again ordered the re-opening of the case. The applicants’ appeal against this order was dismissed on 19 April 1996 by the Regional Court.
On 23 February 1999 the District Court annulled the final judgment of 8 June 1990 and ordered the defendants to pay a reduced amount of damages to the applicants.
On the appeals of both parties, on 27 August 1999 the Regional Court modified parts of the first-instance judgment of 28 April 1989 in so far as they concerned the applicants and upheld the final judgment of 8 June 1990.
A copy of the decision of 27 August 1999 was received, with a view to its despatch, at the Tapolca District Court on 28 September 1999. It was posted by registered mail at the Tapolca Post Office on 30 September 1999. On Friday, 1 October 1999 it was received at the Nagykanizsa Post Office with a view to its delivery.
The Government have submitted the avis de réception attached to the letter containing the decision. They maintain that the handwritten date of service appearing on the avis de réception is 1 October 1999. A letter sent by the Legal Directorate of the Hungarian Postal Service corroborated that the decision was served on the applicants’ lawyer on that date.
The applicants have submitted a copy of the decision which was allegedly stamped on arrival at their lawyer’s office on Sunday, 10 October 1999.
The Government submit that no postal delivery takes place on Sundays in Hungary.
